ORDER
IRMA S. RAKER, Judge.
Upon consideration of the Joint Petition for Disbarment by Consent filed herein pursuant to Maryland Rule 16-772, it is this 22nd day of September, 2004,
ORDERED, by the Court of Appeals of Maryland, that Judith Lenore Fitzgerald be, and is hereby, disbarred by *239consent from the further practice of law in the State of Maryland; and it is further,
ORDERED, that the Clerk of this Court shall strike the name of Judith Lenore Fitzgerald from the register of attorneys, and pursuant to Maryland Rule 16-772(d) shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.